Title: From George Washington to John Hancock, 29 August 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters Wilmington [Del.] August 29. 1777

On my return to this place last evening from White Clay creek, I was honored with yours of the 27th, with sundry resolves of Congress, to which I shall pay due attention. The enemy advanced a part of their army yesterday to Gray’s hill about two miles on this side of Elk, whether with intent to take post there, or to cover while they remove what stores they found in the town, I cannot yet determine. I do not know what quantity of private property remained; but, of the public, there were several thousand bushels of corn and oats, which might have been removed also, had not most of the teams in the Country been employed by private persons, in bringing off very valuable goods. Our light parties yesterday took between thirty and forty prisoners, twelve deserters from the navy and eight from the army have already come in, but they are able to give us very little intelligence. They generally agree that their troops are healthy but that their horse suffered very much by the voyage.

By a letter from General Gates, which you were pleased to transmit me yesterday—he requests, that Commissions may be sent to Brigadiers, Glover—Poor and Patterson, which I beg the favour of you to do by the return express. The two last lost theirs, with their baggage at Ticonderoga & General Glover had none. I have the honor to be With great respect Sir Your most Obedt servt

Go: Washington

